Title: From Thomas Jefferson to George Washington, 20 March 1793
From: Jefferson, Thomas
To: Washington, George



Mar. 20. 1793.

Th: Jefferson, with his respects to the President incloses him the draught of a letter to Mr. Pinckney: also some Canada gazettes, with the letter from Colo. Fay accompanying them. He perceives from this letter that Colo. Fay had not awaited his approbation to make use of the name of Th:J. in the land-job. He thinks it possible the government of Canada may get hold of this, and perhaps make some use of it, if they should suppose any purpose may be answered by it. He is the  more happy therefore in having made the first communication to the President, which at that time had others only in view, and not all Th:J. himself.
